Proceeding under article 78 of the Civil Practice Act to review a final determination of the State Tax Commission imposing assessments of unincorporated business taxes on petitioners for the years 1948 and 1949. The sole issue arises upon petitioners’ contention that as chiropractors they are engaged in the practice of a profession and thus within the exemption granted by section 386 of the Tax Law. The identical issue was presented in Matter of Strayer v. State Tax Comm. (285 App. Div. 739) and determined adversely to petitioners’ contention. Petitioners cite Matter of Vorhees v. Bates (308 M. Y. 184), which involved an orchestral conductor or musical director and does not bear upon the basis of our holding in the Strayer case that the exemptions granted by section 386 to the professions enumerated and “any other profession” could not be deemed to include chiropractors “in the light of a long legislative history of the repeated rejection of bills seeking to give professional status to chiropractors in this State” (p. 741). Determination unanimously confirmed, with $50 costs. As requested on the oral argument, permission to appeal to the Court of Appeals is granted. Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.